Title: To Benjamin Franklin from Ann Ourry, 27 January 1785
From: Ourry, Ann
To: Franklin, Benjamin


				
					Sir
					Kinsale Jany 27— 1785—
				
				I did myself the Honor of Writing to You by a Similar opportunity about two Years ago, but am certain that letter never reach’d you, for exclusive of the long friendship that subsisted between You & my Dear Father, & the kind attention You were so good to shew my Mother, & me in my Childhood, I know the Unfortunate have a claim on Your humanity that wou’d have induc’d You to Answer it. Shall therefore proceed without farther preface to acquaint You with the reason of my troubling You with this.
				You are no Stranger to My fathers long Services in America, nor to the reward appointed by Government for them. He, with other Officers fix’d on a tract of Land near Albany, illegally occupied by ———— Ransler. After a considerable expence in a

Lawsuit it was at last given in their favor, & Governor Tryon had Orders to take it up, & see it properly located, You know he was not permited to land, I only mention those circumstances to Shew why my Father had not his lands as well as other Officers. You left Him on half pay at Hammersmith. In 72 he got a Company in the 15 Regt. but on its being order’d to America in 77 he Sold out, tho Still so Attach’d to the Military line as to purchase the Fort Majority of Kinsale. In 78 he was appointed Commissary for Prisoners of War, & in a few Months he fell a Victim to his great Humanity to the poor Wretches under his care, having caught a violent putrid fever in the prison. The remainder of the purchase money of His Company was unfortunately left at interest in the hands of His Agent Jerves Hall of Dublin, Who became a Bankrupt soon After His Desease. So that all the benefit which remains to us, of My Dear Fathers Three & Thirty Years service, is Captns. Widows pension £26 per Anum during My Mothers life, our only inducement to stay in this Kingdom.— Now Sir, as no person I presume will dispute My Fathers former pretentions to Lands in America, You are the best Judge whether He ever forfeited them, as also (if He never did), of the Measures proper for me to pursue to recover them. I shall not Apologize for requesting Your Advice & Interest in this Affair. Necessity is Bold, & I flatter Myself I have everything to hope, from the generosity & Justice of the Congress of the United States of America, Under Your Patronage.
				
				I have frequently made enquiries concerning Your Health, & with sincere pleasure have learn’d that You were well, & most Agreeably Situated. I cannot conclude without beging You to excuse any Errors in this Epistle, as it is written in haste. Madam Boulleé, who charges herself with this to Paris, Sailing very unexpectedly to Morrow Morning & if it is not properly addressd intreat You to impute it entirely to My Ignorance. My Mother joins Me in best Wishes for many happy Years, And I am with the greatest Respect and the Highest Esteem, Sir, Your Oblig’d Humble Servant
				
					
						Ann Ourry.
					
					To Benmn. Franklin Esqr.
				
			